263 F.2d 492
Samuel BRITTON, Appellant,v.UNITED STATES of America, Appellee.
No. 14687.
United States Court of Appeals District of Columbia Circuit.
Argued January 12, 1959.
Decided January 29, 1959.

Mrs. A. Lillian C. Kennedy, Washington, D. C., for appellant.
Mr. Charles W. Halleck, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., and Carl W. Belcher, Asst. U. S. Atty., were on the brief, for appellee.
Before WILBUR K. MILLER, FAHY and DANAHER, Circuit Judges.
PER CURIAM.


1
Britton was charged with robbery. Following his conviction on three counts he appealed, particularly complaining that his arrest was illegal and that, accordingly, a watch alleged to have been stolen by him was erroneously received in evidence. Appellant's motion to suppress was denied by the trial judge after a hearing in the absence of the jury. Appellant did not himself testify or otherwise offer evidence in support of his motion. He told the arresting officer that his father had given him the allegedly stolen watch. He later stated he had bought it for a couple of dollars, and further that he had found it in a treebox on 14th Street. Thereafter, during the trial appellant denied complicity in the robbery and denied telling the police anything about the watch except that he had bought it the morning of the robbery.


2
The trial judge concluded that evidence offered by the Government established probable cause for the arrest. We agree. The watch obtained as an incident thereto accordingly was admissible in evidence.


3
Other minor points raised by the appellant have been examined but we find no error affecting substantial rights.


4
Affirmed.